

	

		II

		Calendar No. 390

		109th CONGRESS

		2d Session

		S. 598

		[Report No. 109–221]

		IN THE SENATE OF THE UNITED STATES

		

			March 10, 2005

			Mr. Inouye (for himself

			 and Mr. Akaka) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Indian

			 Affairs

		

		

			March 16 (legislative

			 day, March 15), 2006

			Reported by Mr. McCain,

			 without amendment

		

		

			April 4, 2006

			Ordered referred to the Committee on Banking, Housing, and

			 Urban Affairs; committee discharged and ordered to be placed on the

			 calendar

		

		A BILL

		To reauthorize provisions in the Native American Housing

		  Assistance and Self-Determination Act of 1996 relating to Native Hawaiian

		  low-income housing and Federal loan guarantees for Native Hawaiian

		  housing.

	

	

		1.ReauthorizationSection 824 of the Native American Housing

			 Assistance and Self-Determination Act of 1996 (25 U.S.C. 4243) is amended by

			 striking fiscal years and all that follows and inserting

			 fiscal years 2006 through 2009.

		

	

		March 16 (legislative day, March 15), 2006

		Reported without amendment

		April 4, 2006

		Ordered referred to the Committee on Banking, Housing, and

		  Urban Affairs; committee discharged and ordered to be placed on the

		  calendar

	

